Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-11 are pending and under examination in this office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
4.	The disclosure is objected to because of the following informalities: The use of the term “STEM-CELLBANKERR) (See paragraphs [0012], [0044], [0047], [0049]), “TRAPEZE XL” (see paragraph [0023]), “IVISR” (paragraph [0031]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
. Appropriate correction is required.

Claim Objections
5.	Claims 1-6 are objected to because of the following informalities:  The limitations “SSEA-3”, “CD105”, “CD117”, “CD146”, “NG2”, “vWF”, “CD271”, “CD34”, “CD127”, “Sox10”, “Snai1”, “Slug”, “Tyrp1” and “Dc1”  are not unique or common abbreviations in the art. Applicants are required to spell out “SSEA-3”, “CD105”, “CD117”, “CD146”, “NG2”, “vWF”, “CD271”, “CD34”, “CD127”, “Sox10”, “Snai1”, “Slug”, “Tyrp1” and “Dc1” at the first usage. Appropriate correction is required.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a cell preparation comprising pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue of a living organism, which is not markedly different from its naturally occurring 

The claimed cell population is not integrated into a practical application because there is no difference in characteristics (structural, functional or otherwise) between the claimed and naturally occurring pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue of a living organism encompassed by the claims and the properties/features and intended use recited in the claims only add insignificant extra-solution activity to the judicial exception and generally link the use of a judicial exception to a particular technological environment or field of use in view of MPEP §2106.04(d)(1)-(2), MPEP §2106.05(g) and MPEP §2106.05(h). The additional elements “a cell preparation for amelioration and/or treatment of a brain disorder associated with fetal growth retardation” in claim 1, “wherein the brain disorder associated with fetal growth retardation…..” in claim 8, “which is to be administered to a 5 cell/individual to approximately 1x108 cells/individual as the therapeutically effective amount” in claim 10 and “in an amount of….approximately 1x105 cells/kg to approximately 1x108 cells/kg per target individual as the therapeutically effective amount” in claim 11 are intended uses, which does not change the characteristics of the pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cause the pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue to have any characteristics (structural, functional or otherwise) that are different from the naturally occurring pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue.
The additional element “wherein the pluripotent stem cells positive for SSEA-1 have been concentrated by external stress treatment” recited in claim 2, “CD105-positive” in claim 3, “CD117-negative and CD146-negative” in claim 4, “CD117-negative, CD146-negative, NG2-negative, CD34-negative, vWF-negative and CD271-negative” in claim 5, “have all of the following properties: (i) low or non-existent telormerase activity…and (iv) having self-renewal ability” in claim 7 and ‘ability to engraft to brain tissue” in claim 9 are inherent features of the pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue as evidenced by Dezawa (US2011/0070647) or Yoshida et al. (US2016/0082048).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in the claims are inherent features and intended use, which are well understood, routine and conventional activities known in the field in view of MPEP§§ 2106.05 (a)-(h) as evidenced by Dezawa (US2011/0070647) or Yoshida et al. (US2016/0082048) (see the 

 Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ameliorating brain damage by the claimed cell preparation comprising pluripotent stem cells expressing the recited cell markers, does not reasonably provide enablement for treatment or curing perinatal brain damage caused by all possible mechanisms by the claimed cell preparation as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In addition, the specification does not enable the invention of claims 1-11 that is directed to using the cell preparation for curing.
 “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is 'undue'. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
The claims are drawn to a product (i.e. a cell preparation), not a method. While the claims are directed to a product, the claims recite limitations “for amelioration and/or treatment of a brain disorder associated with fetal growth retardation including abnormal quality of movement, abnormal neurological development, cerebral palsy, cognitive impairment, and behavior disorder” 

[0053] According to the invention, the cell preparation and pharmaceutical composition ….The term "treatment" refers to suppressing or completely eliminating brain disorders associated with fetal growth retardation.

However, Applicant is not enabled for the claimed invention commensurate in scope with the claims without undue experimentation because neither the prior art nor the specification has provided any evidence that the brain disorder associated with fetal growth retardation including abnormal quality of movement, abnormal neurological development, cerebral palsy, cognitive impairment, and behavior disorder can be cured.  Based on Applicant’s own admission, the cause of the brain disorder associated with fetal growth retardation could be due to “fetal malformation, chromosome abnormality and congenital infection (congenital rubella, congenital cytomegalovirus infection, congenital Toxoplasma infection, congenital herpes infection, etc.)… placental hypoplasia…maternal diseases…. chromosomal aberration or congenital infection that clearly affect the fetal central nervous system”. There is no cure for the claimed brain disorder associated with fetal growth retardation if the cause of the disease is due to a genetic mutation or a natural course or process during development. For example, the brain disorder associated with fetal growth retardation can cause epilepsy, and epilepsy or refractory seizure cannot be prevented or cured by any given agent as evidenced by the fact sheet of refractory seizure or epilepsy (retrieved from the web site Johns .



8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Dezawa et al. (US2011/0070647, published Mar 24, 2011, priority Jul 15, 2009; was issued as US9550975).
Claims 1-11 are drawn to a cell preparation for amelioration and/or treatment of the brain disorder associated with fetal growth retardation, comprising SSEA-3+ pluripotent stem cells isolated from mesenchymal tissue or cultured mesenchymal cells.
Dezawa et al. (US2011/0070647) teaches a cell preparation for amelioration and/or treatment of the brain disorder associated with fetal growth retardation, comprising SSEA-3+ pluripotent stem cells isolated from mesenchymal tissue of or cultured mesenchymal cells as recited in claim 1 (see abstract; paragraphs [0016]-[0019]; [0019]-[0023], [0078]-[0079], [0208]p. 22, claims 1-24, in particular). Dezawa also teaches the use of the claimed cell preparation for treatment of different diseases including neurodegenerative diseases and brain damage or diseases (see [0132]; [0134]).
Dezawa also teaches that the SSEA-3+pluripotent stem cells have been concentrated by external stress treatment (MUSE cells) as in claim 2 (see paragraphs [00151]-[00157]). Dezawa also teaches that the pluripotent stem cells are SSEA-3+, CD117- and CD146- as in claim 4, SSEA-3+, CD117-, CD146-, NG2-, CD34-, vWF- and CD271- as in claim 5, SSEA-3+, CD117-, CD146-, NG2-, CD34-, vWF-, Sox10-, Snail-, Slug-, Tyrp-1 and Det- as in claim 6 (see [0019]-[0023]; [0103]-[0109]; [0208], [0211], [0233];in particular). Dezawa also teaches that SSEA-3+ pluripotent stem cells isolated low or non-existent telomerase activity; differentiating into any of the three germ layers; no neoplastic proliferation; and self-renewal ability) (see [0020]-[0021], in particular) and also capable of engrafting into the brain tissue as in claim 9 (see [0132], in particular). 
Dezawa also teaches the claimed amount range of approximately 1x105 cells/individual, which meets the limitations recited in claims 10-11  (1x105 to 1x108 cells/individual; approximately 1x105 cells/kg to approximately 1x108 cells/kg per target individual) (see paragraphs [0220], example 2]).
The limitation “for amelioration and/or treatment of the brain disorder associated with fetal growth retardation” in the preamble of claim 1 is intended use, and the limitations “wherein the brain disorder associated with fetal growth retardation is selected from…..” recited in claim 8 and “wherein the pluripotent stem cells have the ability to engraft into brain tissue” recited in claim 9 are in a wherein clause are simply to express the intended result of administration of the cells. The claimed cell preparation comprising SSEA-3+ pluripotent stem cells or with other markers and properties as recited in claims are identical to the cell preparation disclosed by Dezawa. There is no structural difference between the claimed cell preparation and the prior art in order to patentably distinguish the claimed invention from the prior art. If the same claimed cell preparation can achieve the intended use of the claimed invention (i.e. for ameliorating and/or treatment of the brain disorder associated with fetal growth retardation), the same cell preparation comprising SSEA-3+ pluripotent stem cells or with other markers and properties as recited in claims 2-9 taught by Dezawa are capable of performing the 
“In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005),the court held that when a “‘whereby'  clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.' ”. See MPEP § 2111.04.

Thus, Claims 1-11 are anticipated by Dezawa (US2011/0070647).

10.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Yoshida et al. (US2016/0082048, published Mar 24, 2016, priority Feb 26, 2014, as I IDS). 
Yoshida et al. (US2016/0082048) teaches a cell preparation for amelioration and/or treatment of the brain disorder associated with fetal growth retardation, comprising SSEA-3+ pluripotent stem cells isolated from mesenchymal tissue of or cultured mesenchymal cells as recited in claim 1 (see abstract; paragraphs [0009]-[0022]; [0028]-[0037], [0050], example 4, claims 1-9, in particular). Yoshida also teaches the use of the claimed cell preparation for treatment of different diseases including neurodegenerative diseases and brain damage or diseases (see [0002]-[0003]; [0029], [0040]).
Yoshida also teaches that the SSEA-3+pluripotent stem cells have been concentrated by external stress treatment (MUSE cells) as in claim 2 (see paragraphs [0038]; [0045] [0050], example 2). Yoshida also teaches that the pluripotent stem cells are SSEA-3+, CD117- and CD146- as in claim 4, SSEA-3+, CD117-, CD146-, NG2-, and CD271- as in claim 5, SSEA-3+, CD117-, CD146-, NG2-, CD34-, vWF-, Sox10-, Snail-, Slug-, Tyrp-1 and Det- as in claim 6 (see [0032]-[0037]] in particular). Yoshida also teaches that SSEA-3+ pluripotent stem cells isolated from mesenchymal tissue or cultured mesenchymal cells have the properties (i)-(iv) recited in claim 7 (i.e. low or non-existent telomerase activity; differentiating into any of the three germ layers; no neoplastic proliferation; and self-renewal ability) (see paragraphs [0008]-[0022]; [0032]-[0037], claims 1-7, in particular) and also capable of engrafting into the brain tissue as in claim 9 (see [0050], example 4). 
Yoshida also teaches the claimed amount range of 1x103-1x106 cells per individual or 1x103-1x107 and 1x104-5x106 cells, which overlap with the claimed range (approximately 1x105 cells/individual to 1x108 cells/individual) recited in claim 10 and the claimed amount range (i.e. approximately 3x104 cells/kg (i.e. 6x105 cells/20kg to approximately 3x107 cells/kg (i.e. 6x108 cells/20kg) per target individual as in claims 10-11 (see paragraphs [0040]).
The limitation “for amelioration and/or treatment of the brain disorder associated with fetal growth retardation” in the preamble of claim 1 is intended use, and the limitations “wherein the brain disorder associated with fetal growth retardation is selected from…..” recited in claim 8 and “wherein the pluripotent stem cells have the ability to engraft into brain tissue” recited in claim 9 are in a wherein clause are simply to express the intended result of administration of the cells. The claimed cell preparation comprising SSEA-3+ pluripotent stem cells or with other markers and properties as recited in claims are identical to the cell preparation disclosed by Yoshida. There is no structural difference between the claimed cell preparation and the prior art in order to 
“In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005),the court held that when a “‘whereby'  clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.' ”. See MPEP § 2111.04.

Thus, Claims 1-11 are anticipated by Yoshida.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over either Dezawa (US2011/0070647) or Yoshida et al. (US2016/0082048) in view of Sanberg et al. (US2013/0045189, published Feb 21, 2013, priority Apr 26, 2010). 
Dezawa or Yoshida is set forth above but fails to teach the cell dose range that is exactly identical to the claimed range (i.e. 1x105-1x108 cells/individual or 1x105-1x108 cells/kg per target individual) as in claims 10-11.
While Dezawa or Yoshida does not teach that the cell dose range (i.e. 1x105-1x108 cells/individual or 1x105-1x108 cells/kg per target individual) as in claims 10-11, Sanberg et al. (US2013/0045189) teach the use of human neural stem cells, CTX0E03 cells in an amount of the range of about 1x104 to about 1x109 cells, about 1x105 to 7 or about 2x105 to about 8x106 for treating brain damage, brain diseases or neurodegenerative diseases including neurodevelopmental disorders, autism, and related neurological diseases such as schizophrenia (see abstract; paragraphs [0046]-[0047]; [0037]-[0040], p. 8-9, claims 1-23).
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Sanberg with the teaching of Dezawa or Yoshida to use the claimed dose range for treating brain damages or brain diseases with an expectation of success because Sanberg teaches the use of different dose ranges including about 1x104 to about 1x109 cells for treating treating brain damage, brain diseases or neurodegenerative diseases including neurodevelopmental disorders, autism, and related neurological diseases, and Dezawa or Yoshida teach the use of the claimed pluripotent stem cells for treating treating brain damage, brain diseases or neurodegenerative diseases including neurodevelopmental disorders, autism, and related neurological diseases. 
In addition, Sanberg, Dezawa or Yoshida has taught using different dose ranges for treating stroke or ischemic stroke, including about 1x104 to about 1x109 cells (taught by Sanberg), 1x103-1x106 cells per individual or 1x103-1x107 and 1x104-5x106 cells (taught by Yoshida) or 1x105 cells/individual (Dezawa), which are within or overlap with the claimed range and thus a prima facie case of obviousness exists. 

Further, it is obvious and not inventive to discover the optimum or workable ranges to arrive at the claimed ranges because it is routine experimentation as taught by Sanberg, Dezawa or Yoshida and it is normal desire of a skilled artisan to improve and optimize workable range, and thus the results are expected. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) and MPEP § 2144.05.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way .

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.11000552, claims 1-24 of US Patent No. 10993966, claims 6-7 of U.S. Patent No. 10641762, claims 1-7 of U.S. Patent No. 10639335, claims 1-14 of U.S. Patent No. 10376544, claims 1-6 of U.S. Patent  of U.S. Patent No.9550975. Although the claims at issue are not identical, they are not patentably distinct from each other because the cell preparation recited or used in the methods of the issued patents overlaps with the cell preparation in this instant case in view of pluripotent stem cells expressing same surface markers as instantly claimed. While not identical, the cell preparation recited in instant claims of the instant application and the cell preparation recited in the claims or used in the methods of the issued patents encompass an invention of cell preparation overlapping in scope because while reciting for different uses or treatments, the cell preparation comprising SSEA-3+ pluripotent stem cells or SSEA-3+ and CD105+ pluripotent stem cells and negative to other cell markers recited in instant claims 4-6. Thus, the instant and the issued patents claim a non-distinct invention overlapping in scope. 

13.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-27 of copending Application No.17219430,  claims 1-9 of copending Application No. 16/756682, claims 1-11 of copending Application No. 16/322781, claims 3-8 of copending Application No. 16/322746, claims 1-9 of copending Application No. 16/322725¸ claims 10, 13-14 and 16-19 of copending Application No. 16/321203¸ claims 1-10 of copending Application No. 16/314471¸ claims 1-2, 4-6 and 8-11 of copending Application No. 16/301689,  claims 4-9, 11-13, 15-19 and 22-25 of copending Application No. 16/104224 or claims 5-9,11-13 copending Application No. 15189215. Although the claims at issue are not the cell preparation recited or used in the methods of the copending Applications overlaps with the cell preparation in this instant case in view of pluripotent stem cells expressing same surface markers as instantly claimed. While not identical, the cell preparation recited in instant claims of the instant application and the cell preparation recited in the claims or used in the methods of the copending Applications encompass an invention of cell preparation overlapping in scope because while the instant claims and the claims of copending Applications reciting the use of the cell preparation for different uses or treatments of different diseases, the cell preparation comprising SSEA-3+ pluripotent stem cells or SSEA-3+ and CD105+ pluripotent stem cells and negative to other cell markers recited in instant claims 4-6. Thus the instant and copending Applications claim a non-distinct invention overlapping in scope because the cell preparation used in the methods comprises SSEA-3+ pluripotent stem cells or SSEA-3+ and CD105+ pluripotent stem cells and negative to other cell markers as recited in instant claims 4-6, which are either identical or overlapping in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

14.	NO CLAIM IS ALLOWED.


Namba et al. (WO2014/133090-English) teaches a cell preparation for amelioration and/or treatment of perinatal brain damage, comprising SSEA-3+ pluripotent stem cells isolated from mesenchymal tissue of or cultured mesenchymal cells as recited in claim 1 (see abstract; paragraphs [0008]; [0010]; [0017]-[0018], in particular). Namba also teaches that the SSEA-3+pluripotent stem cells have been concentrated by external stress treatment (MUSE cells) as in claim 2 (see paragraphs [0011]). Namba also teaches that the pluripotent stem cells are SSEA-3+, CD117- and CD146- as in claim 4, SSEA-3+, CD117-, CD146-, NG2-, CD34-, vWF- and CD271- as in claim 5, SSEA-3+, CD117-, CD146-, NG2-, CD34-, vWF-, Sox10-, Snail-, Slug-, Tyrp-1 and Det- as in claim 6 (see [0019]-[0023] in particular). Namba also teaches that SSEA-3+ pluripotent stem cells isolated from mesenchymal tissue or cultured mesenchymal cells have the properties (i)-(iv) recited in claim 7 (i.e. low or non-existent telomerase activity; differentiating into any of the three germ layers; no neoplastic proliferation; and self-renewal ability) (see [0020]-[0021], claims 1-7, in particular) and also capable of engrafting into the brain tissue as in claim 9 (see [0014]). Namba also teaches the claimed amount range of 1x103-1x106 cells per individual or 1x103-1x107 and 1x104-5x106 cells, which overlap with the claimed range (approximately 1x105 cells/individual to 1x108 cells/individual) recited in claim 10 and the claimed amount range (i.e. approximately 3x104 cells/kg (i.e. 6x105 cells/20kg to approximately 3x107 cells/kg (i.e. 6x108 cells/20kg) per target individual as in claims 10-11 (see paragraphs [0024]).


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 11, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649